Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 23, 2021. 

Election/Restrictions
Applicant has elected without traverse the invention of Group III, Claims 1-10, 12-17, 20-23, 32, 37-42, 45-46, 48-49, 54, 56-60, 63-64, 66, 69, and 71-72, drawn to a method of making a population of genome-edited, chimeric antigen receptor (CAR) bearing immune effector cells, comprising the steps of:
a) editing the genome of a population of T-cell receptor (TCR) bearing immune effector cells;
b) activating the immune effector cell population;
c) transducing the immune effector cell population with at least one chimeric antigen receptor (CAR) that recognize(s) one or more proteins; and
d) expanding the population of genome-edited, chimeric antigen receptor bearing immune effector cells, classified in CPC C12N 15/63.

Within Group III, Applicant has elected the following species, wherein:
i) the alternative malignancy to be treated is T-cell acute lymphoblastic leukemia (T-ALL), as recited in Claim 78; 
ii) the alternative target malignant cell to which the CAR is directed is a T-cell, as recited in Claim 63; 
iii) the alternative target antigen to which the CAR is directed is CD7, as recited in Claims 63 and 71, concordant with the above-elected target malignant cell to which the CAR is directed, whereby discordant elections will be considered a non-compliant response; 
iv) the alternative target functionality that is to be edited in the genome is TRAC (syn. TCRalpha), as recited in Claims 17 and 32; 

vi) the alternative activating method step is 24-28 hours after genome editing, as recited in Claim 37; and 
vii) the alternative additional method step is analyzing cells by flow cytometry, as recited in Claim 56. 

Amendments
           Applicant's response and amendments, filed November 26, 2019, is acknowledged. Applicant has cancelled Claims 11, 18-19, 24-31, 33-36, 43-44, 47, 50-53, 55, 61-62, 65, 67-68, 70, 74, and 76, and amended Claims 1, 4-5, 15, 17, 22, 39, 56, 60, 64, 66, 69, and 72.
	Claims 1-10, 12-17, 20-23, 32, 37-42, 45-46, 48-49, 54, 56-60, 63-64, 66, 69, 71-73, 75, and 77-84 are pending.
Claims 23, 38, 57, 64, 66, 69, 72-73, 75, and 77-84 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 1-10, 12-17, 20-22, 32, 37, 39-42, 45-46, 48-49, 54, 56, 58-60, 63, and 71 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/678,996 filed on May 31, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on December 18, 2020 that has been considered. 
The information disclosure statement filed December 18, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 6 and 9 have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites Applicant's own prior art, not cited in an IDS, to wit: 
Cooper et al (Blood 130 (Suppl 1): 844; doi.org/10.1182/bloodV130.Suppl_1.844.844; abstract only; available December 7, 2017); and 
Cooper et al (Leukemia 32: 1970-1983; available online February 20, 2018).
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Objections
1. 	The prior objection to Claims 1 and 5 is withdrawn in light of Applicant’s amendments to the claim to replace the “a.” with “(a), for example, which the Examiner finds persuasive. 


2. 	The prior objection to Claim 5 is withdrawn in light of Applicant’s amendments to the claim to replace “The” with the article “A”, which the Examiner finds persuasive. 

3. 	The prior objection to Claim 17 is withdrawn in light of Applicant’s amendment to the claim to recite dependency upon Claim 10, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claim(s) 1-3, 5-10, 12-13, 15, 17, 20-22, 40-41, 46, 48-49, 54, 56, and 58-60 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al (U.S. 2017/0290858).  
	With respect to Claims 1-2 and 5, Zhao et al is considered relevant prior art for having disclosed a method of making a population of genome-edited immune effector cells, the method comprising the steps of:
	a) activating the immune effector cell population (e.g. Figure 2c); 
	b) editing the genome of the activated immune effector cells of step (a) using the CRISPR/Cas9 system; 

	c) expanding the thus-edited immune effector cells ([0189]; [341], “stimulate and activate expansion of the electroporated T cells”).
	Zhao et al disclosed wherein the immune effector cells are modified T cells [0008], wherein the target gene to be edited in the TCRalpha [0008-10]. 
	Zhao et al disclosed wherein quiescent immune effector cells can be edited using the CRISPR/Cas9 system ([0513], “introducing CRISPR into human T cells regardless of their quiescent status”). 
	Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See MPEP 2111.01. Instant specification discloses that [0380] discloses the viral vector carrying the CAR can be added after activation or during the presence of stimulation. Instant specification also discloses the gene editing step may be performed after transfecting the T cells with the CAR transgene and activating said CAR-T cells [0405]. 
	With respect to Claim 3, Zhao et al disclosed an embodiment whereby the cells are gene edited via the CRISPR/Cas9 system prior to transduction with the CAR [0030-35], whereupon the gene edited T cells are further modified with a modified TCR ([0036], “TCRnegative T cells could be re-directed by introduction of a [modified] TCR”). 
	Zhao et al disclosed an embodiment whereby the cells are first transduced with the CAR, then edited via CRISPR/Cas9 system [0126]. 
	Zhao et al disclosed an embodiment whereby the immune cells are genetically modified simultaneously with the CAR transgene and the CRISPR/Cas9 system ([0498], “generated by combining lentiviral delivery of CAR and CRISPR RNA electroporation to disrupt endogenous TCR…genes simultaneously”). 
	With respect to Claims 6-7, Zhao et al disclosed wherein the immune effector cells are purified T cells [0228], e.g. [0339] “a purified population of T cells”.
With respect to Claims 58-59, Zhao et al disclosed wherein the immune effector cells to be used are harvested from a healthy donor, wherein the donor is a human, e.g. ([0396], “primary human T cells were isolated from healthy volunteer donors”).
With respect to Claims 8 and 60, Zhao et al disclosed wherein the one or more proteins recognized by the chimeric antigen receptor (CAR) is/are chosen from antigens and cell surface proteins, e.g. tumor antigens [0272-274]. 
With respect to Claims 9-10, 12-13, and 15, Zhao et al disclosed wherein the genome is edited using a CRISPR associated protein (CRISPR/Cas), e.g. [0031-32], wherein the Cas9 is delivered contemporaneously with a guide RNA (gRNA) targeting the gene to be edited, e.g. ([0126], “CRISPR/Cas9 electroporation”, “Cas9 mRNA and gRNAs targeting TCRalpha”).
With respect to Claims 17 and 20-22, Zhao et al disclosed wherein the genome editing comprises deleting or suppressing the expression of a cell surface protein, to wit, TCRalpha, e.g. ([0126], “CRISPR/Cas9 electroporation”, “Cas9 mRNA and gRNAs targeting TCRalpha”).
With respect to Claim 46, Zhao et al disclosed an embodiment wherein the CAR is transduced into the cell less than 48 hours post-activation, e.g. ([0126], “T cells were transduced with lentiviral CD19-CAR on day 1 after stimulation”). 
With respect to Claim 48, Zhao et al disclosed an embodiment wherein the CAR is transduced into the cell using a lentiviral vector encoding the CAR, e.g. ([0126], “T cells were transduced with lentiviral CD19-CAR on day 1 after stimulation”). 
With respect to Claim 49, Zhao et al disclosed wherein the gene edited T cells were expanded/cultured for at least 7-9 days [0031]. 
With respect to Claim 54, Zhao et al disclosed wherein the method is performed at a temperature of about 32C to about 37C [0031].
With respect to Claim 56, Zhao et al disclosed the step of analyzing the cells by flow cytometry to confirm expression of the CAR, e.g. [0520], “T cells were subjected to FACS stating to detect…CAR expression”). 
With respect to Claims 40-41, Zhao et al disclosed wherein the activating is done by exposing the cell populations to anti-CD3/anti-CD28 antibodies affixed to beads [0098, 391], e.g. magnetic beads coated with anti-CD3/anti-CD28 antibodies [0443]. 
Thus, Zhao et al anticipate the claims. 

Claim(s) 1-10, 12-17, 20-22, 40-41, 45-46, 48, and 58-59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sather et al (U.S. 2019/0136230; priority to provisional 62/332,657 filed May 6, 2016), as evidenced by Haining et al (U.S. 2017/0215392; published Aug 3, 2017; filed November 28, 2016; priority to May 27, 2014).
	With respect to Claim 1, Sather et al is considered relevant prior art for having disclosed a method of editing the genome of quiescent T cells, the method comprising the step of introducing the CRISPR/Cas9 system into naïve T cells, thereby inactivating the TCR alpha chain, whereby the genome-editing step is performed without a prior activating step (Example 11). Sather et al disclosed wherein the gene-edited T cells are then activated and expanded, e.g. ([0170], “the cells are cultured or incubated under conditions to stimulate (syn. activate) expansion and/or proliferation of cells”). 
Haining et al is considered relevant prior art for evidencing that naïve cells are/were recognized in the art for being not activated, thought to be quiescent and non-dividing, requiring IL-7 and IL-15 for homeostatic survival mechanisms [0135]. 
With respect to Claims 40-41, Sather et al disclosed wherein the step of activating the genome-edited immune effector cells is done by exposing the cell population to anti-CD3/anti-CD28 antibodies, e.g. affixed to beads [1652]. 
With respect to Claim 45, Sather et al disclosed that the beads removed prior to electroporation [1652], e.g. using art-recognized immunomagnetic or affinitymagnetic separation techniques [0206] and/or the cells are washed or centrifuged to remove unwanted components [0191]. Thus, it is considered that the ordinary artisan understands that Sather et al implicitly disclosed the beads are removed from the cell population by application of a magnetic field or by washing. 
With respect to Claim 2, Sather et al disclosed wherein the genome-edited T cells [0326] (TRAC (syn. TCRalpha), PDCD1) are further modified with a chimeric antigen receptor, e.g. [0039], as demonstrated per PDCD1 embodiment [0159, 163-164, 168, 175-176].
With respect to Claims 3-5, Sather et al disclosed wherein the step of introducing the nucleic acid encoding the chimeric antigen receptor and the step of introducing the Cas9/gRNA RNP can occur simultaneously or sequentially in any order [0170, 176]. 
With respect to Claims 6-7, Sather et al disclosed wherein the primary T cells are obtained from healthy donors [1652], said primary T cells being enriched or purified, e.g. ([0014], “isolated or is enriched for CD4+ cells”).
With respect to Claims 58-59, Sather et al disclosed wherein the primary T cells are obtained from healthy donors [0145, 1652].
With respect to Claims 9-10, 12, and 14-16, Sather et al disclosed wherein the Cas9 is delivered into the cell as protein, complexed with the guide RNA to form RNPs, said Cas9/gRNA RNPs being electroporated into the cell (Example 11, [1025-1027]). 
With respect to Claims 17 and 20-22, Sather et al disclosed wherein the genome editing comprises deleting or suppressing the expression of a cell surface protein, to wit, TCRalpha, e.g. ([0326, 332], “knockdown of TRAC”).
With respect to Claim 13, Sather et al disclosed wherein the Cas9 is delivered into the cell as mRNA [1022-1024].
With respect to Claim 8, Sather et al disclosed wherein the CAR recognizes an antigen or cell surface protein, e.g. tumor antigen [0039-40].
With respect to Claim 46, Sather et al disclosed wherein the CAR is transduced into the cells less than 48 hours post-activation, e.g. [1657].
With respect to Claim 48, Sather et al disclosed wherein the CAR is transduced into the cell using a lentiviral vector encoding the CAR, e.g. [1657].
Thus, Sather et al anticipate the claims. 
	
6. 	Claim(s) 1-3, 5-10, 17, 20-22, 32, 40-41, 46, 48-49, 54, 56, 58-60, and 63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qasim et al (WO 18/115906; PCT/GB2017/05388 filed December 17, 2017; priority to GB 1622044.4, filed December 22, 2016).
With respect to Claim 1, Qasim et al is considered relevant prior art for having disclosed a method of making a population of genome-edited immune effector cells, the method comprising the steps of:
	a) activating the immune effector cell population; 
	b) editing the genome of the TCR-bearing immune effector cells; and 

With respect to Claims 2 and 5, Qasim et al disclosed wherein the genome-edited T cells are further modified with a chimeric antigen receptor, e.g. a CD7-specific CAR (pg 16, lines 20-24). 
With respect to Claim 3, Qasim et al disclosed the immune effector cells are transduced with a nucleic acid encoding the CAR, e.g. (pg 25, lines 9-10).
With respect to Claims 40-41, Qasim et al disclosed wherein the step of activating the genome-edited immune effector cells is done by exposing the cell population to anti-CD3/anti-CD28 antibodies, e.g. affixed to beads (pg 11, lines 5-7). 
With respect to Claims 6-7, Qasim et al disclosed wherein the immune effector cells are purified T cells (pg 10, lines 5-30), said T cells being purified per, e.g. “T cells…transduced” (pg 33, line 12) and “2x10^6 3CAR T cells cultured” (pg 38, line 17).
With respect to Claim 8, Qasim et al disclosed wherein the CAR recognizes an antigen or cell surface protein, e.g. CD7 (pg 28, lines 24-29).
With respect to Claim 9-10, Qasim et al disclosed wherein the genome is edited using the TALEN or CRISPR/Cas system (pg 14, lines 30-31), e.g. the CRISPR/Cas9 system (pg 36, lines 21-23). 
With respect to Claim 17, Qasim et al disclosed wherein the genome editing comprises deleting or suppressing the expression of a cell-surface protein, e.g. endogenous CD7 (pg 36, lines 21-24). 
With respect to Claims 20-22, Qasim et al disclosed wherein the deleted or suppressed cell surface protein is the TCR, or a subunit thereof, e.g. TRAC locus (pg 15, lines 9-11). 
With respect to Claim 32, Qasim et al disclosed wherein the deleted or suppressed cell surface protein is the target of the CAR (e.g. pg 28, lines 24-29, CD7 CAR T cell comprising disrupted expression of the endogenous CD7). Qasim et al disclosed that fratricide can be reduced by disrupting expression of endogenous TCR or CD7 (pg 2, lines 21-30), thereby acquiring a survival advantage (pg 3, line 10), improved longevity because it is not recognized and attacked by other T cell-targeted T cells, thus reduced susceptibility to fratricide (pg 28, lines 27-29). Elimination of TCR expression reduces GvHD following administration to a HLA-mismatched recipient or patient (pg 29, lines 20-22). 
With respect to Claim 46, Qasim et al disclosed wherein the CAR is transduced into the cells within 48 hours post-activation, e.g. (pg 6, lines 19-20), e.g. transduced 1hr, 5hr, 12hr, 24hr, or 48hr after activation (pg 25, lines 6-9). 
With respect to Claim 48, Qasim et al disclosed wherein the CAR is transduced into the immune cells using a lentiviral vector encoding the CAR (e.g., pg 4, lines 18-25).  
With respect to Claim 49, Qasim et al disclosed wherein the population of genome-edited immune effector cells are expanded for less than 20 days (e.g. expand 4-5 days, then immunophenotype (Figures 8b, 12c; pg 38, lines 18-19, “expanded…over 11 days”), whereby the number of T cells administered to the patient will vary, e.g. per the subject to be treated, the disease to be treated, etc.., so as to be therapeutically effective, as is purview of the practitioner (pg 32, lines 7-20). 
With respect to Claim 54, Qasim et al disclosed wherein the method is performed at a temperature between 25C and 40C, more specifically at 30C to 32C (pg 20, lines 12-13), or 30C to 37C (pg 22, line 6). 
With respect to Claim 56, Qasim et al disclosed wherein the immune cells are analyzed by flow cytometry to confirm expression of the CAR (pg 20, lines 19-20). 
With respect to Claim 60, Qasim et al disclosed wherein the CAR binds to an antigen expressed on a malignant cell, e.g. CD7, whereby CD7 CAR T cells “could be highly effective against childhood T-ALL (acute T cell leukemia)” (pg 41, line 15). 
With respect to Claim 63, Qasim et al disclosed wherein the antigen expressed on a malignant T cell is CD7, whereby CD7 CAR T cells “could be highly effective against childhood T-ALL (acute T cell leukemia)” (pg 41, line 15).
With respect to Claims 58-59, Qasim et al disclosed wherein the immune effector cells to be used are harvested from a healthy human donor, e.g. from healthy human allogeneic donors could be used (e.g. pg 42, lines 13-15, “healthy donors”, “human serum”, “human recombinant IL-2”), e.g. for the treatment of T cell malignancies in an ‘off the shelf’ manner, similar to ‘universal’ CAR19 T cells (recognized in the art to comprise inactivated TRAC (pg 15, lines 26-27; pg 37, line 30) against B cell malignancies (pg  41, lines 15-19). 
Thus, Qasim et al anticipate the claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-17, 20-22, 40-41, 45-46, 48-49, 54, 56, and 58-60 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao et al (U.S. 2017/0290858) in view of Sather et al (U.S. 2019/0136230; priority to provisional 62/332,657 filed May 6, 2016).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
	With respect to Claims 1-2 and 5, Zhao et al is considered relevant prior art for having disclosed a method of making a population of genome-edited immune effector cells, the method comprising the steps of:
	a) activating the immune effector cell population (e.g. Figure 2c); 
	b) editing the genome of the activated immune effector cells of step (a) using the CRISPR/Cas9 system; 
	c) transducing the immune effector cells with a nucleic acid encoding a chimeric antigen receptor (CAR) that recognizes a surface antigen on a target cell [0010, 173]; and 
	c) expanding the thus-edited immune effector cells ([0189]; [341], “stimulate and activate expansion of the electroporated T cells”).
	Zhao et al disclosed wherein the immune effector cells are modified T cells [0008], wherein the target gene to be edited in the TCRalpha [0008-10]. 
	Zhao et al disclosed wherein quiescent immune effector cells can be edited using the CRISPR/Cas9 system ([0513], “introducing CRISPR into human T cells regardless of their quiescent status”). 
	Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See MPEP 2111.01. Instant specification discloses that [0380] discloses the viral vector carrying the CAR can be added after activation or during the presence of stimulation. Instant specification also discloses the gene editing step may be performed after transfecting the T cells with the CAR transgene and activating said CAR-T cells [0405]. 


However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 1, Sather et al is considered relevant prior art for having disclosed a method of editing the genome of quiescent T cells, the method comprising the step of introducing the CRISPR/Cas9 system into naïve T cells, thereby inactivating the TCR alpha chain, whereby the genome-editing step is performed without a prior activating step (Example 11). Naïve T cells are/were recognized in the art for being not activated, thought to be quiescent and non-dividing, requiring IL-7 and IL-15 (as per Sather et al, Example 11) for homeostatic survival mechanisms. 
Sather et al disclosed wherein the gene-edited T cells are then activated and expanded, e.g. ([0170], “the cells are cultured or incubated under conditions to stimulate (syn. activate) expansion and/or proliferation of cells”). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cell biology, immunology, and the creation of genetically modified cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Zhao et al to comprise the step of introducing the CRISPR/Cas9 system into the immune effector cells without a prior activating step, as disclosed by Sather et al, with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical abilities to deliver their molecular agents into quiescent, non-replicating immune cells, e.g. T cells, in the absence of an activating step, the artisan being motivated to do so because Sather et al successfully demonstrated the ability to edit the genome of quiescent immune effector cells without having to activate the cells prior to gene editing.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
	With respect to Claims 2 and 5, Zhao et al disclosed wherein the genome-edited immune effector cells are transducing the immune effector cells with a nucleic acid encoding a chimeric antigen receptor (CAR) that recognizes a surface antigen on a target cell [0010, 173]. 
Sather et al disclosed wherein the genome-edited T cells [0326] (TRAC (syn. TCRalpha), PDCD1) are further modified with a chimeric antigen receptor, e.g. [0039], as demonstrated per PDCD1 embodiment [0159, 163-164, 168, 175-176].
	With respect to Claims 3-4, Zhao et al disclosed an embodiment whereby the cells are gene edited via the CRISPR/Cas9 system prior to transduction with the CAR [0030-35], whereupon the gene edited T cells are further modified with a modified TCR ([0036], “TCRnegative T cells could be re-directed by introduction of a [modified] TCR”). 
	Zhao et al disclosed an embodiment whereby the cells are first transduced with the CAR, then edited via CRISPR/Cas9 system [0126]. 
	Zhao et al disclosed an embodiment whereby the immune cells are genetically modified simultaneously with the CAR transgene and the CRISPR/Cas9 system ([0498], “generated by combining lentiviral delivery of CAR and CRISPR RNA electroporation to disrupt endogenous TCR…genes simultaneously”). 
Sather et al disclosed wherein the step of introducing the nucleic acid encoding the chimeric antigen receptor and the step of introducing the Cas9/gRNA RNP can occur simultaneously or sequentially in any order [0170, 176]. 
It would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art immediately recognize that there are only three possible order of steps to genetically modify the immune effector cells with the genome-editing and introducing the chimeric antigen receptor, to wit: edit, then CAR; CAR, then edit; or edit concurrently with CAR. Zhao et al disclosed embodiments of each, to wit, edit, then CAR [0030-36]; CAR, then edit [0126; or edit concurrently with CAR [0498]).
With respect to Claims 6-7, Zhao et al disclosed wherein the immune effector cells are purified T cells [0228], e.g. [0339] “a purified population of T cells”.
Sather et al disclosed wherein the primary T cells are obtained from healthy donors [1652], said primary T cells being enriched or purified, e.g. ([0014], “isolated or is enriched for CD4+ cells”).
With respect to Claims 58-59, Zhao et al disclosed wherein the immune effector cells to be used are harvested from a healthy donor, wherein the donor is a human, e.g. ([0396], “primary human T cells were isolated from healthy volunteer donors”).
Sather et al disclosed wherein the primary T cells are obtained from healthy donors [0145, 1652].
With respect to Claims 8 and 60, Zhao et al disclosed wherein the one or more proteins recognized by the chimeric antigen receptor (CAR) is/are chosen from antigens and cell surface proteins, e.g. tumor antigens [0272-274]. 
Sather et al disclosed wherein the CAR recognizes an antigen or cell surface protein, e.g. tumor antigen [0039-40].
With respect to Claims 9-10, and 12-16, Zhao et al disclosed wherein the genome is edited using a CRISPR associated protein (CRISPR/Cas), e.g. [0031-32], wherein the Cas9 is delivered contemporaneously with a guide RNA (gRNA) targeting the gene to be edited, e.g. ([0126], “CRISPR/Cas9 electroporation”, “Cas9 mRNA and gRNAs targeting TCRalpha”).
Sather et al disclosed wherein the Cas9 is delivered into the cell as protein, complexed with the guide RNA to form RNPs, said Cas9/gRNA RNPs being electroporated into the cell (Example 11, [1025-1027]). Sather et al also disclosed wherein the Cas9 is delivered into the cell as mRNA [1022-1024].
With respect to Claims 17 and 20-22, Zhao et al disclosed wherein the genome editing comprises deleting or suppressing the expression of a cell surface protein, to wit, TCRalpha, e.g. ([0126], “CRISPR/Cas9 electroporation”, “Cas9 mRNA and gRNAs targeting TCRalpha”).
Sather et al disclosed wherein the genome editing comprises deleting or suppressing the expression of a cell surface protein, to wit, TCRalpha, e.g. ([0326, 332], “knockdown of TRAC”).
With respect to Claim 46, Zhao et al disclosed an embodiment wherein the CAR is transduced into the cell less than 48 hours post-activation, e.g. ([0126], “T cells were transduced with lentiviral CD19-CAR on day 1 after stimulation”). 
Sather et al disclosed wherein the CAR is transduced into the cells less than 48 hours post-activation, e.g. [1657].
With respect to Claim 48, Zhao et al disclosed an embodiment wherein the CAR is transduced into the cell using a lentiviral vector encoding the CAR, e.g. ([0126], “T cells were transduced with lentiviral CD19-CAR on day 1 after stimulation”). 
Sather et al disclosed wherein the CAR is transduced into the cell using a lentiviral vector encoding the CAR, e.g. [1657].
With respect to Claim 49, Zhao et al disclosed wherein the gene edited T cells were expanded/cultured for at least 7-9 days [0031]. 
Sather et al disclosed a post-editing primary expansion step of 20 days, and a secondary expansion step of 10 days, from which to assess the number of indels created by the Cas9/gRNA RNPs [1666].
With respect to Claim 54, Zhao et al disclosed wherein the method is performed at a temperature of about 32C to about 37C [0031]. 
Sather et al disclosed wherein the method is performed at a temperature between 25C and 40C, e.g. 30C and 37C [1658]. 
With respect to Claim 56, Zhao et al disclosed the step of analyzing the cells by flow cytometry to confirm expression of the CAR, e.g. [0520], “T cells were subjected to FACS stating to detect…CAR expression”). 
Sather et al disclosed wherein the cells may be analyzed by flow cytometry to confirm expression of the CAR [0167].
With respect to Claims 40-41, Zhao et al disclosed wherein the activating is done by exposing the cell populations to anti-CD3/anti-CD28 antibodies affixed to beads [0098, 391], e.g. magnetic beads coated with anti-CD3/anti-CD28 antibodies [0443]. 
Sather et al disclosed wherein the step of activating the genome-edited immune effector cells is done by exposing the cell population to anti-CD3/anti-CD28 antibodies, e.g. affixed to beads [1652]. 
With respect to Claim 45, Sather et al disclosed that the beads removed prior to electroporation [1652], e.g. using art-recognized immunomagnetic or affinitymagnetic separation techniques [0206] and/or the cells are washed or centrifuged to remove unwanted components [0191]. Thus, it is considered that the ordinary artisan understands that Sather et al implicitly disclosed the beads are removed from the cell population by application of a magnetic field or by washing. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

8. 	Claims 1-3, 5-10, 17, 20-22, 32, 37, 39, 40-42, 46, 48-49, 54, 56, 58-60, and 63 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao et al (U.S. 2017/0290858) in view of Sather et al (U.S. 2019/0136230; priority to provisional 62/332,657 filed May 6, 2016), as applied to Claims 1-10, 12-17, 20-22, 40-41, 45-46, 48-49, 54, 56, and 58-60 above, and in further view of Qasim et al (WO 18/115906; PCT/GB2017/05388 filed December 17, 2017; priority to GB 1622044.4, filed December 22, 2016).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
	Neither Zhao et al nor Sather et al disclose wherein the deleted or suppressed cell surface protein edited in the immune effector cells is the target of the CAR.  
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 32, Qasim et al is considered relevant prior art for having disclosed a method of making a population of genome-edited immune effector cells, the method comprising the steps of:
	a) activating the immune effector cell population; 
	b) editing the genome of the TCR-bearing immune effector cells; and 
	c) expanding the population of the genome edited cells (e.g. Figure 8b; pg 34, lines 3-5; pg 38, lines 17-19), 

Qasim et al disclosed wherein the genome editing comprises deleting or suppressing the expression of a cell-surface protein, e.g. endogenous CD7 (pg 36, lines 21-24), wherein the deleted or suppressed cell surface protein is the target of the CAR (e.g. pg 28, lines 24-29, CD7 CAR T cell comprising disrupted expression of the endogenous CD7). Qasim et al disclosed that fratricide can be reduced by disrupting expression of endogenous TCR or CD7 (pg 2, lines 21-30), thereby acquiring a survival advantage (pg 3, line 10), improved longevity because it is not recognized and attacked by other T cell-targeted T cells, thus reduced susceptibility to fratricide (pg 28, lines 27-29). Elimination of TCR expression reduces GvHD following administration to a HLA-mismatched recipient or patient (pg 29, lines 20-22). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first target gene to be deleted or suppressed in the immune cell, e.g. TRAC knockout, as disclosed by Zhao et al and/or Sather et al, with a second target gene to be deleted or suppressed, wherein said target gene is the target of the CAR, i.e. CD7knockout, CD7 CAR, as disclosed by Qasim et al, in a method of making a population of genome-edited immune effector cells with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first target gene to be deleted or suppressed in the immune cell with a second target gene to be deleted or suppressed, wherein said target gene is the target of the CAR, i.e. CD7knockout, CD7 CAR, in a method of making a population of genome-edited immune effector cells because Qasim et al disclosed that CAR T cells may be used to treat T cell malignancies; however, if the CAR T cell recognizes a T cell antigen, said CAR T cell is subject to fratricide (pg 2, lines 14-27), which impairs the ability to produce such cells. Qasim et al disclosed that T cell fratricide can be reduced by disrupting expression of endogenous TCR or CD7 (pg 2, lines 21-30), thereby acquiring a survival advantage (pg 3, line 10), improved longevity because it is not recognized and attacked by other T cell-targeted T cells, thus reduced susceptibility to fratricide (pg 28, lines 27-29), and disclosed embodiment of editing the endogenous CD7 to disrupt CD7 expression, said cells further comprising a CD7 CAR (e.g. pg 36, lines 21-23). Qasim et al disclosed wherein the immune effector cells are harvested from a healthy human donor, e.g. from healthy human allogeneic donors could be used for the treatment 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
	With respect to Claims 2 and 5, Zhao et al disclosed wherein the genome-edited immune effector cells are transducing the immune effector cells with a nucleic acid encoding a chimeric antigen receptor (CAR) that recognizes a surface antigen on a target cell [0010, 173]. 
Sather et al disclosed wherein the genome-edited T cells [0326] (TRAC (syn. TCRalpha), PDCD1) are further modified with a chimeric antigen receptor, e.g. [0039], as demonstrated per PDCD1 embodiment [0159, 163-164, 168, 175-176].
Qasim et al disclosed wherein the genome-edited T cells are further modified with a chimeric antigen receptor, e.g. a CD7-specific CAR (pg 16, lines 20-24; pg 25, lines 9-10). 
	With respect to Claims 3-4, Zhao et al disclosed an embodiment whereby the cells are gene edited via the CRISPR/Cas9 system prior to transduction with the CAR [0030-35], whereupon the gene edited T cells are further modified with a modified TCR ([0036], “TCRnegative T cells could be re-directed by introduction of a [modified] TCR”). 
	Zhao et al disclosed an embodiment whereby the cells are first transduced with the CAR, then edited via CRISPR/Cas9 system [0126]. 
	Zhao et al disclosed an embodiment whereby the immune cells are genetically modified simultaneously with the CAR transgene and the CRISPR/Cas9 system ([0498], “generated by combining lentiviral delivery of CAR and CRISPR RNA electroporation to disrupt endogenous TCR…genes simultaneously”). 

It would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art immediately recognize that there are only three possible order of steps to genetically modify the immune effector cells with the genome-editing and introducing the chimeric antigen receptor, to wit: edit, then CAR; CAR, then edit; or edit concurrently with CAR. Zhao et al disclosed embodiments of each, to wit, edit, then CAR [0030-36]; CAR, then edit [0126; or edit concurrently with CAR [0498]).
Qasim et al disclosed wherein the genome-edited T cells are further modified with a chimeric antigen receptor, e.g. a CD7-specific CAR (pg 16, lines 20-24; pg 25, lines 9-10). 
	With respect to Claims 6-7, Zhao et al disclosed wherein the immune effector cells are purified T cells [0228], e.g. [0339] “a purified population of T cells”.
Sather et al disclosed wherein the primary T cells are obtained from healthy donors [1652], said primary T cells being enriched or purified, e.g. ([0014], “isolated or is enriched for CD4+ cells”).
Qasim et al disclosed wherein the immune effector cells are purified T cells (pg 10, lines 5-30), said T cells being purified per, e.g. “T cells…transduced” (pg 33, line 12) and “2x10^6 3CAR T cells cultured” (pg 38, line 17).
With respect to Claims 58-59, Zhao et al disclosed wherein the immune effector cells to be used are harvested from a healthy donor, wherein the donor is a human, e.g. ([0396], “primary human T cells were isolated from healthy volunteer donors”).
Sather et al disclosed wherein the primary T cells are obtained from healthy donors [0145, 1652].
Qasim et al disclosed wherein the immune effector cells to be used are harvested from a healthy human donor, e.g. from healthy human allogeneic donors could be used (e.g. pg 42, lines 13-15, “healthy donors”, “human serum”, “human recombinant IL-2”), e.g. for the treatment of T cell malignancies in an ‘off the shelf’ manner, similar to ‘universal’ CAR19 T cells (recognized 
With respect to Claims 8 and 60, Zhao et al disclosed wherein the one or more proteins recognized by the chimeric antigen receptor (CAR) is/are chosen from antigens and cell surface proteins, e.g. tumor antigens [0272-274]. 
Sather et al disclosed wherein the CAR recognizes an antigen or cell surface protein, e.g. tumor antigen [0039-40].
Qasim et al disclosed wherein the CAR recognizes an antigen or cell surface protein, e.g. CD7 (pg 28, lines 24-29). Qasim et al disclosed wherein the CAR binds to an antigen expressed on a malignant cell, e.g. CD7, whereby CD7 CAR T cells “could be highly effective against childhood T-ALL (acute T cell leukemia)” (pg 41, line 15). 
With respect to Claim 63, Qasim et al disclosed wherein the antigen expressed on a malignant T cell is CD7, whereby CD7 CAR T cells “could be highly effective against childhood T-ALL (acute T cell leukemia)” (pg 41, line 15).
With respect to Claims 9-10, and 12-16, Zhao et al disclosed wherein the genome is edited using a CRISPR associated protein (CRISPR/Cas), wherein the Cas9 is delivered contemporaneously with a guide RNA (gRNA) targeting the gene to be edited, e.g. ([0126], “CRISPR/Cas9 electroporation”, “Cas9 mRNA and gRNAs targeting TCRalpha”).
Sather et al disclosed wherein the Cas9 is delivered into the cell as protein, complexed with the guide RNA to form RNPs, said Cas9/gRNA RNPs being electroporated into the cell (Example 11, [1025-1027]). Sather et al also disclosed wherein the Cas9 is delivered into the cell as mRNA [1022-1024].
Qasim et al disclosed wherein the genome is edited using the TALEN or CRISPR/Cas system (pg 14, lines 30-31), e.g. the CRISPR/Cas9 system (pg 36, lines 21-23). 
With respect to Claims 17 and 20-22, Zhao et al disclosed wherein the genome editing comprises deleting or suppressing the expression of a cell surface protein, to wit, TCRalpha, e.g. ([0126], “CRISPR/Cas9 electroporation”, “Cas9 mRNA and gRNAs targeting TCRalpha”).
Sather et al disclosed wherein the genome editing comprises deleting or suppressing the expression of a cell surface protein, to wit, TCRalpha, e.g. ([0326, 332], “knockdown of TRAC”).

With respect to Claim 46, Zhao et al disclosed an embodiment wherein the CAR is transduced into the cell less than 48 hours post-activation, e.g. ([0126], “T cells were transduced with lentiviral CD19-CAR on day 1 after stimulation”). 
Sather et al disclosed wherein the CAR is transduced into the cells less than 48 hours post-activation, e.g. [1657].
Qasim et al disclosed wherein the CAR is transduced into the cells within 48 hours post-activation, e.g. (pg 6, lines 19-20), e.g. transduced 1hr, 5hr, 12hr, 24hr, or 48hr after activation (pg 25, lines 6-9). 
With respect to Claim 48, Zhao et al disclosed an embodiment wherein the CAR is transduced into the cell using a lentiviral vector encoding the CAR, e.g. ([0126], “T cells were transduced with lentiviral CD19-CAR on day 1 after stimulation”). 
Sather et al disclosed wherein the CAR is transduced into the cell using a lentiviral vector encoding the CAR, e.g. [1657].
Qasim et al disclosed wherein the CAR is transduced into the immune cells using a lentiviral vector encoding the CAR (e.g., pg 4, lines 18-25).  
With respect to Claim 49, Zhao et al disclosed wherein the gene edited T cells were expanded/cultured for at least 7-9 days [0031]. 
Sather et al disclosed a post-editing primary expansion step of 20 days, and a secondary expansion step of 10 days, from which to assess the number of indels created by the Cas9/gRNA RNPs [1666].
Qasim et al disclosed wherein the population of genome-edited immune effector cells are expanded for less than 20 days (e.g. expand 4-5 days, then immunophenotype (Figures 8b, 12c; pg 38, lines 18-19, “expanded…over 11 days”), whereby the number of T cells administered to the patient will vary, e.g. per the subject to be treated, the disease to be treated, etc.., so as to be therapeutically effective, as is purview of the practitioner (pg 32, lines 7-20). 
With respect to Claim 54, Zhao et al disclosed wherein the method is performed at a temperature of about 32C to about 37C [0031]. 

Qasim et al disclosed wherein the method is performed at a temperature between 25C and 40C, more specifically at 30C to 32C (pg 20, lines 12-13), or 30C to 37C (pg 22, line 6). 
With respect to Claim 56, Zhao et al disclosed the step of analyzing the cells by flow cytometry to confirm expression of the CAR, e.g. [0520], “T cells were subjected to FACS stating to detect…CAR expression”). 
Sather et al disclosed wherein the cells may be analyzed by flow cytometry to confirm expression of the CAR [0167].
Qasim et al disclosed wherein the immune cells are analyzed by flow cytometry to confirm expression of the CAR (pg 20, lines 19-20). 
With respect to Claim 37, Sather et al disclosed wherein the cells were monitored at 24, 48, 72, and 96 hours post-electroporation (which is also considered to be a “rest period”) via flow cytometry for loss of CD3 expression, indicative of TRAC inactivation [1699, 1707]. Sather et al do not disclose the cells are activated during this post-electroporation culture period. See also [1652], cultivated 3-4 days post-RNP electroporation, then activated with anti-CD3/anti-CD28 beads. Sather et al disclosed that assessment of gene targeting may be performed as shortly as two days post-transfection [1691]. 
Qasim et al disclosed wherein the immune effector cells are genome edited prior to introducing CAR, 2 to 48 hours after editing, e.g. 12, 26, 36, or 48 hours (pg 16, lines 20-32), whereby increasing the window between editing and CAR transduction improves efficiency (pg 19, lines 3-5). 
With respect to Claims 39-41, Zhao et al disclosed wherein the activating is done by exposing the cell populations to anti-CD3/anti-CD28 antibodies affixed to beads [0098, 391], e.g. magnetic beads coated with anti-CD3/anti-CD28 antibodies [0443]. 
Sather et al disclosed wherein the step of activating the genome-edited immune effector cells is done by exposing the cell population to anti-CD3/anti-CD28 antibodies, e.g. affixed to beads [1652]. 
Qasim et al disclosed wherein the step of activating the genome-edited immune effector cells is done by exposing the cell population to anti-CD3/anti-CD28 antibodies, e.g. affixed to beads (pg 11, lines 5-7). 
With respect to Claim 42, Zhao et al disclosed wherein the genome edited immune cells are activated for 1 day prior to transduction with the CAR, e.g. [0409, 429].
Sather et al disclosed an embodiment wherein the immune effector cells were activated and expanded for 3 days prior to gene editing and 3 days to 4 days post-gene editing [1699, 1707].
Qasim et al disclosed an embodiment wherein the genome edited immune cells are activated for at least 2 days prior to transduction with the CAR, e.g. (pg 4, lines 23-25). 
With respect to Claim 45, Sather et al disclosed that the beads removed prior to electroporation [1652], e.g. using art-recognized immunomagnetic or affinitymagnetic separation techniques [0206] and/or the cells are washed or centrifuged to remove unwanted components [0191]. Thus, it is considered that the ordinary artisan understands that Sather et al implicitly disclosed the beads are removed from the cell population by application of a magnetic field or by washing. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

9. 	Claims 1-3, 5-10, 12-17, 20-22, 39-41, 45, 48-49, 54, 56, 58-60, and 71 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao et al (U.S. 2017/0290858) in view of Sather et al (U.S. 2019/0136230; priority to provisional 62/332,657 filed May 6, 2016) and Qasim et al (WO 18/115906; PCT/GB2017/05388 filed December 17, 2017; priority to GB 1622044.4, filed December 22, 2016), as applied to Claims 1-10, 12-17, 20-22, 32, 37, 39-42, 45-46, 48-49, 54, 56, 58-60, and 63 above, and in further view of Terrett et al (U.S. 2018/032595; filed May 11, 2018).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
While Qasim et al disclosed conceptually that the CD7 CAR T cell may comprise inactivation of endogenous CD7 and inactivation of a TCR component, more specifically inactivation of TRAC (e.g. pg 15, lines 9-11; claim 1), Qasim et al do not disclose a reduction to 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 71, Terrett et al is considered relevant prior art for having disclosed TRAC-deleted, CD70 CAR T cells comprising loss of endogenous CD70 expression, thereby avoiding fratricide ([0755], The high frequency of CD70-CAR cells along with lack of [endogenous] CD70 expression in CD70 CAR cultures suggests that CD70-positive T cells serve as targets of CD70 CAR T cells, which leads to fratricide of CD70-positive T cells). Terrett et al disclosed whereby the CD70 CAR transgene is integrated into the TRAC locus, thereby inactivating the endogenous TRAC locus [0760], thus yielding CD70-negative, TRAC-negative, CD70 CAR T cells. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the CD7ko, CD7 CAR T cells of Qasim et al to further comprise an edited endogenous TRAC locus, with a reasonable expectation of success because Terrett et al successfully demonstrated the ability of the routineer to create genome edited immune effector cells comprising a deletion or inactivation of the endogenous TRAC locus, inactivation or suppressed expression of the endogenous CD70 locus, and expressing a CD70 CAR, whereupon said CAR T cell is recognized to have overcome fratricide and would have reduced or completely eliminated capacity to induce GvHD. An artisan would have been motivated create an immune effector cell comprising an edited TRAC-negative locus, an edited CD7ko, and a CD7 CAR because Qasim et al disclosed conceptually that the CD7 CAR T cell may comprise inactivation of endogenous CD7 and inactivation of a TCR component, more specifically inactivation of TRAC (e.g. pg 15, lines 9-11; claim 1). Qasim et al disclosed wherein the immune effector cells could be used for the treatment of T cell malignancies in an ‘off the shelf’ manner, similar to ‘universal’ CAR19 T cells (recognized in the art to comprise inactivated TRAC (pg 15, lines 26-27; pg 37, line 30) against B cell malignancies (pg  41, lines 15-19), whereby said immune effector cells lacking TRAC have reduced or completely eliminated capacity to induce GvHD following administration to HLA-mismatched recipients or patients (pg 29, lines 20-23). Similarly, Terrett et al disclosed the genome-edited immune effector cells be developed as an "off-the-shelf' therapy for efficient delivery to patients [0702]. With CRISPR/Cas9 editing technology, high frequency knockout of the constant region of the TCRa gene (TRAC) with-98% reduction of TCR surface expression in human primary T-cells from healthy donors, which aims to significantly impair graft-versus-host disease (GVHD), was achieved [0704]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
	With respect to Claims 2 and 5, Zhao et al disclosed wherein the genome-edited immune effector cells are transducing the immune effector cells with a nucleic acid encoding a chimeric antigen receptor (CAR) that recognizes a surface antigen on a target cell [0010, 173]. 
Sather et al disclosed wherein the genome-edited T cells [0326] (TRAC (syn. TCRalpha), PDCD1) are further modified with a chimeric antigen receptor, e.g. [0039], as demonstrated per PDCD1 embodiment [0159, 163-164, 168, 175-176].
Qasim et al disclosed wherein the genome-edited T cells are further modified with a chimeric antigen receptor, e.g. a CD7-specific CAR (pg 16, lines 20-24; pg 25, lines 9-10). 
Terrett et al disclosed wherein the genome-edited T cells are further modified with a chimeric antigen receptor, e.g. a CD70-specific CAR, e.g. [0755], whereby the step of editing is concurrent with the step of transducing the immune cells with the CAR [0745].
	With respect to Claims 3-4, Zhao et al disclosed an embodiment whereby the cells are gene edited via the CRISPR/Cas9 system prior to transduction with the CAR [0030-35], whereupon the gene edited T cells are further modified with a modified TCR ([0036], “TCRnegative T cells could be re-directed by introduction of a [modified] TCR”). 
	Zhao et al disclosed an embodiment whereby the cells are first transduced with the CAR, then edited via CRISPR/Cas9 system [0126]. 
	Zhao et al disclosed an embodiment whereby the immune cells are genetically modified simultaneously with the CAR transgene and the CRISPR/Cas9 system ([0498], “generated by combining lentiviral delivery of CAR and CRISPR RNA electroporation to disrupt endogenous TCR…genes simultaneously”). 
Sather et al disclosed wherein the step of introducing the nucleic acid encoding the chimeric antigen receptor and the step of introducing the Cas9/gRNA RNP can occur simultaneously or sequentially in any order [0170, 176]. 
It would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of 
Qasim et al disclosed wherein the genome-edited T cells are further modified with a chimeric antigen receptor, e.g. a CD7-specific CAR (pg 16, lines 20-24; pg 25, lines 9-10). 
Terrett et al disclosed wherein the genome-edited T cells are further modified with a chimeric antigen receptor, e.g. a CD70-specific CAR, e.g. [0755], whereby the step of editing is concurrent with the step of transducing the immune cells with the CAR [0745].
	With respect to Claims 6-7, Zhao et al disclosed wherein the immune effector cells are purified T cells [0228], e.g. [0339] “a purified population of T cells”.
Sather et al disclosed wherein the primary T cells are obtained from healthy donors [1652], said primary T cells being enriched or purified, e.g. ([0014], “isolated or is enriched for CD4+ cells”).
Qasim et al disclosed wherein the immune effector cells are purified T cells (pg 10, lines 5-30), said T cells being purified per, e.g. “T cells…transduced” (pg 33, line 12) and “2x10^6 3CAR T cells cultured” (pg 38, line 17).
Terrett et al disclosed wherein the T cells are isolated from a donor [0220], being substantially enriched or substantially pure [0492-493].
With respect to Claims 58-59, Zhao et al disclosed wherein the immune effector cells to be used are harvested from a healthy donor, wherein the donor is a human, e.g. ([0396], “primary human T cells were isolated from healthy volunteer donors”).
Sather et al disclosed wherein the primary T cells are obtained from healthy donors [0145, 1652].
Qasim et al disclosed wherein the immune effector cells to be used are harvested from a healthy human donor, e.g. from healthy human allogeneic donors could be used (e.g. pg 42, lines 13-15, “healthy donors”, “human serum”, “human recombinant IL-2”), e.g. for the treatment of T cell malignancies in an ‘off the shelf’ manner, similar to ‘universal’ CAR19 T cells (recognized in the art to comprise inactivated TRAC (pg 15, lines 26-27; pg 37, line 30) against B cell malignancies (pg  41, lines 15-19). 

With respect to Claims 8 and 60, Zhao et al disclosed wherein the one or more proteins recognized by the chimeric antigen receptor (CAR) is/are chosen from antigens and cell surface proteins, e.g. tumor antigens [0272-274]. 
Sather et al disclosed wherein the CAR recognizes an antigen or cell surface protein, e.g. tumor antigen [0039-40].
Qasim et al disclosed wherein the CAR recognizes an antigen or cell surface protein, e.g. CD7 (pg 28, lines 24-29). Qasim et al disclosed wherein the CAR binds to an antigen expressed on a malignant cell, e.g. CD7, whereby CD7 CAR T cells “could be highly effective against childhood T-ALL (acute T cell leukemia)” (pg 41, line 15). 
Terrett et al disclosed wherein the CAR recognizes an antigen or cell surface protein, to wit, CD70, which is present on malignant cells [0006].
With respect to Claim 63, Qasim et al disclosed wherein the antigen expressed on a malignant T cell is CD7, whereby CD7 CAR T cells “could be highly effective against childhood T-ALL (acute T cell leukemia)” (pg 41, line 15).
With respect to Claims 9-10, and 12-16, Zhao et al disclosed wherein the genome is edited using a CRISPR associated protein (CRISPR/Cas), wherein the Cas9 is delivered contemporaneously with a guide RNA (gRNA) targeting the gene to be edited, e.g. ([0126], “CRISPR/Cas9 electroporation”, “Cas9 mRNA and gRNAs targeting TCRalpha”).
Sather et al disclosed wherein the Cas9 is delivered into the cell as protein, complexed with the guide RNA to form RNPs, said Cas9/gRNA RNPs being electroporated into the cell (Example 11, [1025-1027]). Sather et al also disclosed wherein the Cas9 is delivered into the cell as mRNA [1022-1024].
Qasim et al disclosed wherein the genome is edited using the TALEN or CRISPR/Cas system (pg 14, lines 30-31), e.g. the CRISPR/Cas9 system (pg 36, lines 21-23). 
Terrett et al disclosed wherein the Cas9 is delivered into the cell as protein, complexed with the guide RNA to form RNPs, said Cas9/gRNA RNPs being electroporated into the cell (e.g., [0126, 745]). Terrett et al also disclosed wherein the Cas9 is delivered into the cell as mRNA [0481].
With respect to Claims 17 and 20-22, Zhao et al disclosed wherein the genome editing comprises deleting or suppressing the expression of a cell surface protein, to wit, TCRalpha, e.g. ([0126], “CRISPR/Cas9 electroporation”, “Cas9 mRNA and gRNAs targeting TCRalpha”).
Sather et al disclosed wherein the genome editing comprises deleting or suppressing the expression of a cell surface protein, to wit, TCRalpha, e.g. ([0326, 332], “knockdown of TRAC”).
Qasim et al disclosed wherein the genome editing comprises deleting or suppressing the expression of a cell-surface protein, e.g. endogenous CD7 (pg 36, lines 21-24). Qasim et al also disclosed wherein the deleted or suppressed cell surface protein is the TCR, or a subunit thereof, e.g. TRAC locus (pg 15, lines 9-11). 
Terrett et al disclosed wherein the genome editing comprises deletion or inactivation of a cell surface protein, to wit, TCRalpha, e.g. (Example 18, “CD70 CAR integrated into the TRAC gene”, “TRAC-negative/anti-CD70 CAR+ cells”). 
With respect to Claim 32, Qasim et al disclosed wherein the deleted or suppressed cell surface protein is the target of the CAR (e.g. pg 28, lines 24-29, CD7 CAR T cell comprising disrupted expression of the endogenous CD7). Qasim et al disclosed that fratricide can be reduced by disrupting expression of endogenous TCR or CD7 (pg 2, lines 21-30), thereby acquiring a survival advantage (pg 3, line 10), improved longevity because it is not recognized and attacked by other T cell-targeted T cells, thus reduced susceptibility to fratricide (pg 28, lines 27-29). Elimination of TCR expression reduces GvHD following administration to a HLA-mismatched recipient or patient (pg 29, lines 20-22). 
Terrett et al disclosed wherein the CD70 CAR T cells lack expression of endogenous CD70 [0755], whereby CD70 is an art-recognized surface protein expressed on T cells. 
With respect to Claim 46, Zhao et al disclosed an embodiment wherein the CAR is transduced into the cell less than 48 hours post-activation, e.g. ([0126], “T cells were transduced with lentiviral CD19-CAR on day 1 after stimulation”). 
Sather et al disclosed wherein the CAR is transduced into the cells less than 48 hours post-activation, e.g. [1657].
Qasim et al disclosed wherein the CAR is transduced into the cells within 48 hours post-activation, e.g. (pg 6, lines 19-20), e.g. transduced 1hr, 5hr, 12hr, 24hr, or 48hr after activation (pg 25, lines 6-9). 
With respect to Claim 48, Zhao et al disclosed an embodiment wherein the CAR is transduced into the cell using a lentiviral vector encoding the CAR, e.g. ([0126], “T cells were transduced with lentiviral CD19-CAR on day 1 after stimulation”). 
Sather et al disclosed wherein the CAR is transduced into the cell using a lentiviral vector encoding the CAR, e.g. [1657].
Qasim et al disclosed wherein the CAR is transduced into the immune cells using a lentiviral vector encoding the CAR (e.g., pg 4, lines 18-25).  
Terrett et al disclosed wherein the CAR is encoded and packaged within a lentiviral vector, e.g. [0104]. 
With respect to Claim 49, Zhao et al disclosed wherein the gene edited T cells were expanded/cultured for at least 7-9 days [0031]. 
Sather et al disclosed a post-editing primary expansion step of 20 days, and a secondary expansion step of 10 days, from which to assess the number of indels created by the Cas9/gRNA RNPs [1666].
Qasim et al disclosed wherein the population of genome-edited immune effector cells are expanded for less than 20 days (e.g. expand 4-5 days, then immunophenotype (Figures 8b, 12c; pg 38, lines 18-19, “expanded…over 11 days”), whereby the number of T cells administered to the patient will vary, e.g. per the subject to be treated, the disease to be treated, etc.., so as to be therapeutically effective, as is purview of the practitioner (pg 32, lines 7-20). 
Terrett et al disclosed the genome-edited immune effector cells are expanded in culture, e.g. 4, 10, 20, or 30 days (Figures 36B, 53), up to as many as 9x10^6 cells prior to administration to a subject in need [0511]. 
With respect to Claim 54, Zhao et al disclosed wherein the method is performed at a temperature of about 32C to about 37C [0031]. 
Sather et al disclosed wherein the method is performed at a temperature between 25C and 40C, e.g. 30C and 37C [1658]. 
Qasim et al disclosed wherein the method is performed at a temperature between 25C and 40C, more specifically at 30C to 32C (pg 20, lines 12-13), or 30C to 37C (pg 22, line 6). 
Terrett et al disclosed wherein the cells are cultured at a temperature about 37C [0641]. 
With respect to Claim 56, Zhao et al disclosed the step of analyzing the cells by flow cytometry to confirm expression of the CAR, e.g. [0520], “T cells were subjected to FACS stating to detect…CAR expression”). 
Sather et al disclosed wherein the cells may be analyzed by flow cytometry to confirm expression of the CAR [0167].
Qasim et al disclosed wherein the immune cells are analyzed by flow cytometry to confirm expression of the CAR (pg 20, lines 19-20). 
Terrett et al disclosed wherein the immune cells are analyzed by flow cytometry to confirm expression of the CAR (e.g. [0022, 57]). 
With respect to Claim 37, Sather et al disclosed wherein the cells were monitored at 24, 48, 72, and 96 hours post-electroporation (which is also considered to be a “rest period”) via flow cytometry for loss of CD3 expression, indicative of TRAC inactivation [1699, 1707]. Sather et al do not disclose the cells are activated during this post-electroporation culture period. See also [1652], cultivated 3-4 days post-RNP electroporation, then activated with anti-CD3/anti-CD28 beads. Sather et al disclosed that assessment of gene targeting may be performed as shortly as two days post-transfection [1691]. 
Qasim et al disclosed wherein the immune effector cells are genome edited prior to introducing CAR, 2 to 48 hours after editing, e.g. 12, 26, 36, or 48 hours (pg 16, lines 20-32), whereby increasing the window between editing and CAR transduction improves efficiency (pg 19, lines 3-5). 
With respect to Claims 39-41, Zhao et al disclosed wherein the activating is done by exposing the cell populations to anti-CD3/anti-CD28 antibodies affixed to beads [0098, 391], e.g. magnetic beads coated with anti-CD3/anti-CD28 antibodies [0443]. 
Sather et al disclosed wherein the step of activating the genome-edited immune effector cells is done by exposing the cell population to anti-CD3/anti-CD28 antibodies, e.g. affixed to beads [1652]. 
Qasim et al disclosed wherein the step of activating the genome-edited immune effector cells is done by exposing the cell population to anti-CD3/anti-CD28 antibodies, e.g. affixed to beads (pg 11, lines 5-7). 

With respect to Claim 42, Zhao et al disclosed wherein the genome edited immune cells are activated for 1 day prior to transduction with the CAR, e.g. [0409, 429].
Sather et al disclosed an embodiment wherein the immune effector cells were activated and expanded for 3 days prior to gene editing and 3 days to 4 days post-gene editing [1699, 1707].
Qasim et al disclosed an embodiment wherein the genome edited immune cells are activated for at least 2 days prior to transduction with the CAR, e.g. (pg 4, lines 23-25). 
With respect to Claim 45, Sather et al disclosed that the beads removed prior to electroporation [1652], e.g. using art-recognized immunomagnetic or affinitymagnetic separation techniques [0206] and/or the cells are washed or centrifuged to remove unwanted components [0191]. Thus, it is considered that the ordinary artisan understands that Sather et al implicitly disclosed the beads are removed from the cell population by application of a magnetic field or by washing. 
Terrett et al disclosed wherein the CD3/CD28 magnetic beads are removed prior to electroporation of the Cas9/gRNA RNP complexes via magnet [0640].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frecha et al (Blood 112(13): 4843-4852, 2008) is considered relevant prior art for having taught a method of editing the genome of primary, quiescent T cells, the method comprising the step of transducing the quiescent T cells with a lentiviral vector. However, Frecha et al do not teach the steps of activating and expanding the genome-edited quiescent T cells after transduction. 

Huls et al (J. Visualized Experiments 72: 8 pages, e50070, doi:10.379.1/50070, 2013) is considered relevant prior art for having taught a method of genetically modifying primary human, quiescent, T cells with an expression vector encoding a chimeric antigen receptor (pg 7, Discussion, “Our approach to integrate a CAR transgene by electro-transfer…can be undertaken in quiescent primary T cells”), the method comprising the step of activating and expanding the thus-genetically modified T cells “to generate clinically-appealing numbers of T cells that stably express the CAR” (pg 1, Abstract). 

Mandal et al (Cell Stem Cell 15: 643-652, 2014) is considered relevant prior art for having taught the nucleofection of primary human T cells with the CRISPR/Cas9 system, thereby successfully achieving gene editing the primary T cells. Mandal et al do not teach a step of activating said T cells prior to nucleofection. 

Yi et al (Molecular Therapy Nucleic Acids 3: e198, 10 pages, available online September 30, 2014; doi:10.1038/mtna.2014.52) is considered relevant prior art for having taught a method of editing the genome of quiescent (syn. resting) primary human T cells without first performing an activating step (pg 2, col, 1, “enable transduction of unstimulated CD4+ T cells from healthy…donors”). Yi et al taught the step of activating the cells after the step of transducing the cells with the gene-editing vector (e.g. Figure 1d, legend, “Resting CD4+ T cells were transduced.., and then activated”; pg 9, col. 1, Materials and Methods, “resting CD4 T cells were activated…for 2 days). Yi et al taught wherein the primary human T cells were obtained from healthy donors (pg 2, col. 1; pg 8, col. 1, Materials and Methods, “healthy donors”), and substantially purified (pg 8, col. 1, Materials and Methods, “Human CD4+ T cell enrichment kit”).

	Gomes-Silva et al (Blood 130(3): 285-296; available online May 24, 2017) is considered relevant prior art for having taught a method of making a population of chimeric antigen receptor T (CAR-T) cells, the method comprising the steps of: 

	ii) activating the T cell population; 
	iii) transducing the T cell population with a chimeric antigen receptor that recognizes CD7 (pg 286, col. 1, CAR design and transduction); and 
	iv) expanding the population of CD7-negative, CD7 CAR-T cells, for as much as 14 days (Figure 2e, legend), 
	wherein “we demonstrated that targeted disruption of the CD7 gene using CRISPR/Cas9 prior to CAR expression minimizes fratricide in T cells and allows the expansion of the CD7-knockout, CD7 CAR T cells with robust antitumor activity for…clinical application” (pg 286, col. 1).
	Gomes-Silva et al do not teach the CD7-negative, CD7 CAR-T cells are further modified to comprise a deletion or inactivation of the endogenous TRAC locus.

Png et al (U.S. 2018/0148506; filed November 22, 2017; priority to 62/425,398 filed November 22, 2016) is considered relevant prior art for having disclosed CAR-T cells, wherein the chimeric antigen receptor recognizes CD7 and said CD7 CAR-T cells are further modified to comprise inactivation of the endogenous CD7 gene via the CRISPR/Cas9 system (Abstract, [0081]). 
Png et al disclosed wherein the CD7-CAR is transduced into the T cells via retroviral transduction [0178].
Png et al disclosed wherein the T cells are activated using commercially available beads affixed with anti-CD3/anti-CD28 antibodies [0154]
The cytotoxicity of the CD7-negative, CD7-CAR T cells consistently surpassed CD7+, CD7-CAR T cells [0184], and exerted robust and specific cytotoxicity against T-cell malignancies, including one of the most aggressive forms [188]. 
Png et al disclosed that the CD7-CAR T cells causes fratricide [0177]; whereas, downregulation of the endogenous CD7 gene prevents T cell fratricide and does not affect T cell function [0179-180]. 

Conclusion
11. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633